UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2407



DEWEY TOMBLIN,

                                               Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CA-03-286-3)


Submitted:   August 3, 2005                 Decided:   August 18, 2005


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dewey Tomblin, Appellant Pro Se. Roxanne Andrews, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dewey   Tomblin   appeals       the   district    court’s   order

affirming the Commissioner of Social Security’s decision to deny

him Social Security Disability and Supplemental Security Income

benefits.   On appeal, Tomblin asserts that he was denied the right

to counsel before the administrative law judge.              Although Tomblin

was represented by counsel in the district court, he did not raise

this issue either before the administrative forum or the lower

court.

            It is well-settled law that issues raised for the first

time on appeal generally are not considered by this court.                   See

Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding

that issues raised for the first time on appeal are generally

waived absent exceptional circumstances); Pleasant Valley Hosp.,

Inc.   v.   Shalala,   32   F.3d   67,   70   (4th   Cir.     1994)   (“it    is

inappropriate for courts reviewing appeals of agency decisions to

consider arguments not raised before the administrative agency

involved”).     Here, Tomblin submitted a counseled brief in the

district court that did not raise this issue.                Accordingly, we

conclude that Tomblin has waived this claim.           We therefore affirm

the district court’s order.        Tomblin v. Barnhart, No. CA-03-286-3

(S.D. W. Va. Sept. 30, 2004).            We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                    - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 3 -